RENDERED: SEPTEMBER 28, 2017
                                                             TO BE PUBLISHED

                   ·~up:rttttt QJ:nurf nf '!ftmfudtlJ
                                   2014-SC-000512-DG .


· AEP INDUSTRIES, INC.                                                      APPELLANT


                       ON REVIEW FROM COURT OF APPEALS
    v.                      CASE NO. 2Q13-CA-000132 .
                      WARREN CIRCUIT COURT NO. 12:-CI.:.oo467


    B.G. PROPERTIES, INC.                                                    APPELLEE



                   OPINION OF. THE COURT BY JUSTICE VENTERS

                             VACATING .AND REMANDING


         ·· AEP Industries, Inc: (AEP) appeals from an opinion of'the Court of

    Appeals which vacated a-final order of the Warren Circuit Court granting AEP's

    motion for specific performance of a real. estate option contract ·between AEP

    filid B.G. Properties, Inc. (BG). The Court of Appeals. held that the circuit court

    granted speeific performance of the option contract prematurely because

    disputed ·issues of fact material to that form of relief had been left unresolved in

    the circuit court. The Court   o~ Appeals remande~~   the matter for resolution of

·those issues. We granted discretionary review, and upon review we vacate the
.                                                                                     .
    opinion of the Court of Appeals and remand the action· to. the trial court with

    dire~tion to dismiss any remaining Glaims. ·
                                        '
                 I. FACTUAL AND PROCEDURAL BACKGROUND·

       BG and its predecessor in interest owned an industrial building located

 on a 19.7-acre tract in Bowling
                            .
                                 Green, Kentucky. The. building had been used

 for manufacturing flexible plastic packing products and contained features

 uniquely suited to that purpose. AEP leased the property from BG for use in

 its business of manufacturing flexible plastic packaging. AEP arid BG were
                           .   '

 mutUally obligated under several agreements concerning the property. Those

 agreements provided AEP with an option to purchase the property. 1

      The specific terms of .the purchase option are provided in two documents:

 the "Consent to Assignment of Lease and Grant of Option fo Purchase" made in

2001 and the "Agreement Modifying Sublease and Option" made iri 2010.

These two documents collectively provide the terms of AEP's option to purchase

·the property. We refer to those documents together as the "Option Agreement" .

or "the Agreement."

      The Option Agreement expressly provided the following four-stage ·

process for ascertaining the purchase price if AEP decided to    exerci~e   its

purchase option. First, the parties would attempt to negotiate a fair    pur~hase

price. ·Second, if the negotiation failed to achieve a mutu:ally agreeable 'price,
                                                                 '          '
then BG would deliver to AEP an appraisal of the property by a qualified




      1 More specifically, AEP subleased the property from a primary leaseholder and
certajn of the· agreements were initially executed by the parties' respective
predecessors in interest; however, these details are not relevant to our review.
                                   -,

                                            2
 professional appraiser2 with thy       app~aisal   subject to. special requirements as

· further described below. Third, if AEP declined to purchase at BG's appraised
              '                  .                                   .   .                   '


 value, then AEP would obtain its own qualified appraisal a_nd               s~brpit   it to BQ.

 Fourth~ arid finally, if BG rejected_ AEP's appraised value, then AEP's appraiser

. and BG's appraiser .would together select a third appraiser whose independent

 valuation of the property would become the final purchase price.

        The Option Agreement included two other terms that are significant in

 our review: 1) eve·ry appraisal of the property undertaken to determine the

 purchase price would ascertain "the fair market value based on its highest and

 best use, plus the value of all special features and fixtures located therein for

AEP's use as an extrusion and flexible packaging manufacturing facility;" and

 2) the Agreement granted AEP seven days after the final deterrriination of the

. purchase price under stage four to withdraw the exercise of its option to

purchase the property.

        In August 2011, AEP informed BG that it .intend~d to exercise the option

to ptirchas~ the property, thereby triggering the four-stage process for ·

determining the price .. Tbe initial attempt to negotiate a purchase price was

unsuccessful.·
.  .           -
                BG then obtained an appraisal by Brantley Appraisal
                                                          .    /,.
                                                                    Company,

which valued the property at $7 ,500,000. AEP rejected that price, and as

requfred by the Option Agreement, AEP then obtained its own appraiser,

selecting CBRE, which valued the property at $3,550,000.



        2   The· Option Agreement set forth particular .qualifications for the appraisers
used.

                                               3
       BG rejected CBRE's valuation. AEP then attempted to initiate the final

 stage of the process, the   s~lection   of the third appraiser, but BG refused to

 cooperate. BG claimed that AEP did not properly comply with the third stage of

 the pricing process because the. CBRE appraisal tendered by AEP did not meet
                                                 .    .                         .
 the special conditions of the Option Agreement for a value based upon "the

 highest and best use of the property" and for the inclusion of the "special

features arid fixtures located therein for AEP's use as an extrusion and flexible

packaging manufacturing facility." Accordingly,.BG insisted that before moving

. to the fourth stage of the pricing process~ AEP was obligated first to submit an

appraisal that complied with the special conditions of the Option Agreement.

       Instead of acceding to BG's demand to submit a different appraisal, AEP

filed a.n'-action in the Warren Circuit Court alleging that BG was in breach of

the Option Agreement for failing to proceed with the selection of the third

. appraiser . .AEP sought a court order compelling BG to participate in the

appointment of a third appraiser.

       BG responded to the suit with an answer and        co~nterclaim.   BG invoked

the well-settled equitable principle that specific performance of a contract will

only be granted when the party seeking the _specific performance has itself

complied with all terms of the contract. To be granted specific performance of

'an agreement for the sale of real property, all conditions precedent to the sale

must have been complied with by the party seeking such specific performance. 3



       3 See 25 Williston on Contracts§ 67:73 (4th ed. 2013) ("The performance of all
conditions precedent is generally required before specific performance will be
                                             4
  BG asserted that AEP's failure to submit a proper appraisal at the third stage

., of the pricing process was a breach of the Option Agreement by AEP that

  barred its claim for specific performance. BG .also claimed that in addition .to

  the disagreement about the CBRE appraisal, AEP had also breached the

  provision of the lease agreement requiring it to keep the roof of the building in

  good repair. BG contended that the appraisals used to determine the purchase

  price should not be discounted by the .deteriorated condition of the roof that

  AEP had failed to maintain.

        Eve:r;itually, upon motions for summaryjudgment, the circuit court

 · determined that CBRE's appraisal complied with ~he conditions of the Option ·

  Agreement. The court directed BG to proceed with the fourth stage of the

, appraisal process, the selection of the third and final appraiser. The circuit·

  ~ourt fixed a deadline for obtaining that appraisal and held the remainder of

  the action in abeyance pending its completion. :Iri compliance with the circuit

  court's order, BG and AEP selected G. Herbert Pritchett as the third appraiser.

  Pritchett valued the property at ·$3~834,000.

        AEP was satisfied with that price, but BG refused to transfer the

 · property, claiming that Prit.chett's appraisal suffered the same deficiency as

  CBRE's appraisal: it failed to account for "the highest and best use of the

  property" as defined in the Option Agre~ment and it failed to factor in the

  special features that made the property uniquely suited to AEP's



  granted."); WestKy. Coal Co. v. J.D. Nourse, 320 S.W.2d·311 (Ky. 1959); Puritan
  Homes, Inc. v. AbeU, 432 S.W.2d 632 (Ky. 1968).

                                            5
 manufacturing process, as set forth in the Option Agreement. BG also

 complained
   .    .
            that
            '  .
                 Pritchett's
                         ..
                             appraisal
                                     .
                                       unfairly diminished the value of the .    .




 property due to the poor condition of the roof that AEP had failed to maintain.

       AEP then moved the circuit court for an order compellin~ specific

 performance of the Option Agreement by" d}recting BG to convey the property at

 Pritchett's apprais~d value of $3,834,000. In addition, AEP demanded a credit

 against the purchase· pnce of $407, 987 .37 for the additional rent. payments. it

 had incurred under the lease due· to BG's failure to voluntarily cooperate in the

 selection of the third appraiser iri a timely manner.4· BG.responded by

 reiterating its position that AEP had initia).ly breached the agreement by failing

 to tender a qualifying appraisal and for that reason it could not demand

 specific performance of the very contract it had breached.

       By order dated December 19, 2012, the circuit court rejected BG's

 arguments.· It determined that Pritchett's appraisal of the fair market yalue of

 property at $3,834,000 prop~rly accounted for the ~ite's "special features and

 fixt:ures" and was consistent with the terms of the Option Agreement and that

 court's previous order. The circuit court also concluded that the Pritchett
                   7

 appraisal properly accounted for the "roof issu~" a,nd, therefore,. no variance

, from the   app~aised   value was required to accommodate that concern .. The .




       4 But for BG's opposition to the appraisals, tlie transfer of property pursuant to
the parties' Option Agreement, and th~ corresponding cessation of AEP's· rez:it ·
obligation under the lease, would have occurred by June l; 2012. The rent credit was
calculated to compensate AEP for the additional rent paid between June 1, 2012 and
the eventual transfer of the property on December 31, 2012.

                                           6 .
 circuit court also granted AEP's demand for a credit for the additional rental

· payments incurred due to BG;s delaying the transfer ()f the property during the

 dispute. 'The December i9, 2012 order directed BG-to convey the property to

 AEP for the price fixed.by Pi-itchett's appraisal, $3,834,000.00. The circuit

·court also awarded AEP claimed rent credit of $407,987.37, for a net payment ·

· obligation of $3,426,012.63 due to BG.

       Rathe.r than seeking immediate relief to abate the· enforcement of the

 order and thereby avofd transferring the property for what it. regarded as
                      '                              .




 inadequate consideration, and rather than tendering a conciitional deed stating

 the involuntary nature of the conve~a:n.ce and reserving its objection to the ·

 forced sale at an inadequate price, BG filed with the circuit court a "Motion         ~or .

. Approval of Deed Form and an Order ~reserving Claims," tendering a · .
                  '                             '                 '




 conventional general warranty deed for the unconditional transfer of the

pr~perty to AEP in fee ·simple for the stated consideration of $3A26,012.63~ s

       AEP responded to' BG's motfon, voicing no objection to the form of the

deed but vigorously opposing the entry of an order that would sanction the

transfer of title while l Option Agreement to reject the final price and walk away from the option. AEP

 argued that BG's remedy was to seek a stay of the enforcement of the circuit

 court order pending appeal.

       The. circuit court entered an order approving the form of the deed but
                                     .    -   ..
 otherwise denying·BG's requested relief.. The order was designated as final and .

 appealable pursuant to CR 54.02(1).

       Immediately thereafter, BG executed the deed acknowledging the receipt

 from AEP of the stated consideration of $3,426,012.63 for which BG did

 expressly "bargain, alien, grant, deed, sell, and convey unto [AEP] in fee simple

 [the subject property]." AEP promptly recorded the deed. BG did not record a

 lis pf!ndens notice to signify its retention of ongoing litigative interest in the·

 property.

       Before completing the transfer of the property, BG had neither asked the

.Gircuit court to fix the amount of a supersedeas bond nor had it posted a

 supersedeas bond. BG undertook no measures to forestall the transfer of the

 property. to ,AEP for the stated price of $3,426,012.63.
                                                   .
                                                          Instead, after closing on

 the transfer of the property, BG filed a notice of appeal   se~king   review of the

. circuit court's order awarding specific performance· of the Option Agreement.

       Although BGpresented the Court of Appeals wlth six allegations of error

 gen:nane to the disputed appraisal process and the valuation of the property,
              .                  .
 BG requested no relief to negate the conveyance of the property .. BG did not

.ar~e that the conveyance should be set aside or disturbed in any way other

 than a re-assessment of the sales price ..

                                              8
       The Court of Appeals vacated the circuit court's order and remanded the ..

 ·case for further proceedings, reasoning that the circuit court had not"

 adequately addressed the threshold issue of whether, as alleged by BG, AEP

 had first violated the Option Agreement with a faulty appraisal° and thus. was

 barred from. seeking specific performance. Citing this Court's decision in

 DreamersLLCv.
        .      Don'sLumber&Hardware;Inc., 366 S.W.3d
               .                                  .
                                                     381(Ky.2011),.

 th~ Coµrt of Appeals rejected AEP's argument that BG's conveyance of the
 property and. acceptance of the coriside:r;-ation rendered moot the dispute over

 the property's value.

       We granted.discretionary review to examine whether BG can continue to

 challenge the enforcement of the Option Agreement after it conveyed the

 property· to AEP by general warranty deed without reservation, and

· correspondingly accepted the stated consideration for the transfer. We

 conclude that it cannot. BG's execution and delivery of a general warranty
           .                                                .

 deed without an express reservation ofrights and its acceptance of the stated

 consideration foreclol3ed its optioI?- to further challenge ~e enforcement of
                            .     .           .      .
 Option Agreement. Accordingly, we. reverse the. Court of Appeals.

                                      II. ANALYSIS

       For the reasons stated below, we conclude BG's. execution and delivery ·of

. the general warranty deed conveyin.g the property to AEP in fee simple, without

 qt:1,alification or condition, coupled with its unconditional acceptance of the

. purchase price renders the controversy moot.· Assuming, as BG contends, that

 the circuit col1rt erred by granting specific performance of the Option

                                          9
 Agreement at the purchase price fixed by the Pritchett appraisal, then BG's

 appropriate appellate remedy would be the reversal of th~ circuit court's order·

· and the restoration of the parties to the status quo ante. Reversing the circuit

 court's order would put the parties back in the circuit court to adjudicate" the

· issues pertin.ent to establishing a purchase price for the execution of the

 Option Agreement and allow them to litigate the collateral issues arising from.

 the parties' lease. That relief is now unattainable because the property has

 now been unconditionally soid'. BG offers no argument seeking to unwind, or

nullify, that sale to restore the status quo ante. Moreover; BG's requested

· remedy is a chance to re-litigate upon remand o,nly the purchase price of the

. property without nullifying the conveyance. That result does not restore the

status quo ante because it eliminates AEP's contractual right to withdraw from

the purchase within seven days if it objects to the final price.

       BG did not preserve its objections to the trial court's order of specific

performance of the Option Agreement by posting- a supersedeas bond pursuant

to CR 62.03, CR 73.04, and CR 73.06. Nor did BG avail itself of an alternative

means of staying the order by seeking immedi.ate relief from the Court of

Appeals ,staying the matter pending appellate review. Instead, BG transferred

the property. As we held in Green Valley Environmental Corp.           v~ Clay,   citing

Section 111 of Kentucky's Constitution,6 the Court of Appeals has the power




       6 I~ pertinent part, Section 111 of the Kentucky Constitution provides: "The
Court of Appeals ... may 'issue all writs necessary in aid of its appellate jurisdiction,
or the ·complete determination of any cause within its appellate jurisdiction."

                                            10
"to grant a stay pending appeal in order to maintain the status quo of the case

pending before it on review." 798 S.W.2d 141, 143-144 (Ky. 1990) (citing

Crady v. Cranfill,. 371 S.W.2d 640 (Ky. 1963)). In summary, BG sought none of

the available remedies· that would have enabled it to avoid the immediate
     .       .
enforcement of the trial court's order and defer, at least temporarily, the

conveyance of the property for what it regarded as an .improperly determined

pnce.

         While not dispositive, the opinions of our predecessor Court in Rose v,

Cox, 179 S.W.2d 871(Ky.1944), and Sedley         V ..   Louisville 'Trust Co., 419 s.w.2ci

531, 532 (Ky. 1967), are instructive even though they contain important factual

differences. Those cases establish that when property is sold to a third party

pursuant to a judicial sale ordered by the trial court, in the absence of a

supersedeas bond or other stay of execution, a subsequent determination by

an appellate court that the order directing the sale was erroneous does not void

the sale. "Where the court has jurisdiction qf the parties and the subject

matter of the suit, and has statutory authority to decree the sale, a subsequent

reversal of the judgment decreeing the sale is a mere declaration that the

judgment is erroneous, but does not render it void." Rose, 179 S.W.2d at 872.

"The fact that the judgment ordering the sale ·of the property was not

superseded prevents us from granting [the Appellant] the relief to which she is

allegedly entitled" and the case is thereby moot. Sedley, 419 S.W.2d at 533.

         Obviously, the instant case does not involve a sale to a third party.

However, upon review of authority from other jurisdictions that have more

                                          11
precisely addressed the issue before us, we are persuaded that the same result·
              .      '        .     .                  .


is compelled under the circumstances that confront us. here.

       For .example, in Dahlin v. Amoco Oil Corp., 567 N.E.2d 806 (Irid. App.

1991), the Dahlins leased a parcel of land to Amoco Oil. The lease also gave

Amoco the option to purchase the property tinder certain conditions. Amoco

exercised its option to ·purchase the Dahlins' land. Wheri the Dahlins refused.

to convey the land, Amoco filed an action for specific per.formance; The

Dahlins counterdaimed for breach of contract and unjust enrichment. The

trial court granted surrimary judgment for Amoco on its specific performance

claim; thereafter, the Pahlins sold the real estate to Amoco. Addressing the

Dahlins' argument on appeal that the trial court erred by granting summary

judgment on Amoco's specific performance claim, the Indiana Court of Appeals

stated as follows:

      If a party to a judgment voluntarily acquiesces in or recognizes the
      validity of such judgment or otherwise takes a position which would be
      inconsistent with any theozy other than the validity of the judgment, he
      has impliedly waived his right to contest the validitY of the judgment on
      appeal.

Id. at 809.

      The Dahlins' conveyance of the property· to Amoco was inconsistent with

their appellate positic~n that the order compelling specific performance was

erroneous. "By electing instead to sell the property, they have waived th.eir

right to argue on appeal that the specific performance decree was invalid and

unenforceable, and therefore their appeal on this issue is moot." Id. at 810.



                                        12
                                .           .
          Siniilarly,.in Schuppener v. Bruno, 395 So. 2d 1234 (Fla. Dist. App. 1981),

·the contractual purchasers of land. sued for and obtained a judgment ordering_ .

 specific performance of the contract directing the sale of the prope~ty. The

 sellers appealed, but while the .appeal' was pending, th.e sellers   a~cepted   the

. purchase price and recorded the purchaser's mortgage on the ·property in

 question. The Florida court held that "[u]nder these circl.imstances, the issues

· in [this] appeal ... appear to u.s to be moot." Id. at 1235.

          ·our review of the unusual circum~tances of this case i~ also guided and

 influenced by the strong principles oflaw that accord a measure of sanctity to

 the language of deeds and other written and recorded instruments of title. "As
              .        .                                                         .
the deed was acknowledged and lodged for record the day it bears date, it was

 constructive notice to the whole world in whom th~ legal title was vested.'' Ott
                                    .   .                    .
 .v.   Ott's Administrator, 2 Ky. Op. 114 (1867); 7 see Haven v...Wallace, 160 S.W.2d ·

619, 622 (Ky. 1942) ("This deed was of record and constituted constructive

 notice to the world that appellant had retained this right _or reservation in and

 to.the rentals on the land."); Wells Fargo Financial Kentucky, Irie.   v. Thomer,
315 S.W.3d 335, 338-339 (Ky. App. 2010) ("A recorded mortgage serves the·
            '
".ptirpose of establishing the lender's "interest in the land that secures the debt

and notice to the world of the lien created thereby."). ~ignificant legal

consequences flow from the language used to convey interests in real property,




          7       1867· WL 3569 at *1 (Ky. Nov. 21, 1867).
and because the deed gives "notice to the world," its effects extend beyond the

limited interests of the parties .

      . The words of the deed are so important that, upon its delivery and ·

acceptance, the deed   "extinguishe~   or supersedes the provisions of the

underlying contract for the conveyance of the realty.". ·Drees Co. v. Osburg, 144
S.W.3d 831, 832 (Ky. App. 2003) (citation omitted). Borden v. Litchford, 619
S.W.2d 715, 717 (Ky. App. 1981) reflects the nearly-universal principle that the

"merger doctrine holds that all prior statements and agreements, both written

and oral, are ·merged into the deed and the parties are bound by that.

instrument." Subject to limited exceptions which are not applicable here,

      the acceptance of a deed tendered in performance of an agreement
      to convey merges the written or _oral agreement to convey in the
      deed, ~d, thereafter, the provisions. of the underlying contract
      governing the transfer of the property are extinguished and th·e
      deed regulates the rights and liabilities of the parties.

77 Am. Jut. 2d Vendor and Purchaser§ 227 (2017). As there is a presumption

of merger upon the delivery and acceptance of the deed, contrary intentions of

·the parties must be clear and manifest and may be shown from the terms of

the deed itself. See Vernon v. Vernon, 277 S.W·. 248, 248 (Ky. 1925) ..

      There is no doubt that the merger doctrine would control the· issue if BG

had simply transferred the property pursuant to the _terms of the Option

Agreement without the intervention of the circuit court order. We see no

reason for departing from the doctrine when the transfer resulted from a court

order enforcing the terms of the Option Agreement. In either case, any

unresolved conditions ansing from the contract or the court order could be

                                         14
    preserved by incorporation into the deed. In that respect, it is significant that

    the circuit col'.lrt did not dictate the terms of the deed. Although at BG's ·

    request the·
              .
                 circuit court approved
                                    .
                                        the form of the deed, BG prepared the deed .
.                 '           .                     .

    and completeiy controlled its terms and conditions. BG c~uld have .preserved ·

    its objection to the consideration by referencing that fact, along with the

    pending litigation, in the deed. Iristead, the deed contains no limitation or

    reservationabout the consideration to be paid for the proper.ty; and it contains

. no reference to the terms· of the option contract for est8:blishing the fair market

    value of the property. Most significantly, it incorporates no language to signify·

    that the transact1on is anything-other than,a completed, arm's length

    transaction between a willing buyer and willing seller for a mutually agreed~
         ..                                             .

    upon consideratiop. Consistent with the merger doctrine, all else outside of the

    four corners of the deed relating to the purchase price of the property was ·

    mergedinto the deed.

              The Court of Appeals substantiaily based its deCision on Dreamers LLC v.

    Don's Lumber & Hardware, Inc., 366 S.W.3d 381 (Ky. 2011). We said in

    Dreamers:

              It has long been the law in Kentucky that 'a party .... does not
              need to post a supersedeas bond to take ari appeal from a       ·
              judgment,' though '[t]he failure to· post a bond ... leaves the party
              who obtained the judgment free to execute on it.'·

    Id: at 384 (quotingElkHqm Coal Corp. v. Cheyenne Resources, Inc., 163 S.W.3d
408, 419-420 (Ky. 2005)). We held that the judgment-debtor did not forfeit its

    right tQ ·appeal by paying the money to the plaintiff in lieu of posting a

    supersedeas bond ~r suffering an exe~ution on the judgment pending appeal.
                                               15
        BG contends that its compliance with the judgment compelling specific

 performance of tbe real estate option contract should be treated the same.

 BG's. position is if it successfully established on . appeal that AEP was
                                                                       .   not

 entitled to specific performance
                      .
                                  of the. Option
                                               .
                                                 Agreement, then all that would· be

 required is another round of appraisals to determine the purchase price. That

·interpretation, however, is incorrect. It overlooks the fact that reversing the·

 order that   ~ompelled   specific performance of the Option Agreement must also

 invalidate the deed conveying title because the need to re-determine the

 purchase price also revives AEP's contractual right to decline the purchase if it

 dislikes the final price.

       Dreamers involved a monetary judgment; the res awarded by the

judgment was a fungible sum of money. As to that res Dreamers holds that a

 defendant subject to an adverse money judgment may; instead of purchasing a

 supersedeas bond to cover the payment of his debt and avoid attachment or .

 garnishment of his property, as well as the accrual of expensive post-judgm.ent

· interest, simply pay the judgment without forfeiting his right of appeal. Of

 course, by doing so·, the defendant accepts the risk that, upon reversal of the

judgment, the. plaintiff may have disbursed the money and be unable to refund

 it. Either way, the parties are generally indifferent to the specific cash that

 funds the payment and re-payment; and in most situations, the exchange ·

ihvolves no tangible _money at all, b_ut simply checks or electronic transfers

from one account to another.



                                          16
      In-contrast, however, here the res subject to the order compelling specific ,

performance is real estate. The res in dispute is not   a fungible quantity of
money; it is uniquely tangible land. Historically, ·laws governing the transfer

and exchange of land differ fundamentally from the laws governing the

exchange of cash or its electronic equivalent. See, for example, Baroi v.

Platinum Condominium Development, LLC, 874 F. Supp. 2d, 980, 984 (Nev. Dist.

2012) (~Nevada   will enforce contractual obligations through the remedy of
specific performance where appropriate, partieularly in real estate transactions

because real property is 'unique,' and damages therefore may be         an inadequate
remedy;"); In re Arnold and Baker Farms, 177 B.R. 648, 661 (Bankr. App. 9th

Cir. 1994) ("each parcel of real property is unique"); Consolidated Rail Corp. v.

Michigan, 976 F. Supp. 1085, 1089· (W.D. Mich. 1996) ("[I]nterferenc;e with the

enjoyment or possessiOn of land is considered 'irreparable' since land is viewed

as -a unique commodity for which monetary compensation is an inadequate

substitute."). -The merger doctrine is itself an example of how the law applies
                              .   .          .   .       .          .      .     .
special precautions to the conveyance of land that ·are not   appli~~ble   to the

transfer of money. These differences are reason enough to_ distinguish the rule

as stated in Dreamers from the situation before us iri this case.

      We further reject the notion implied by the Court of Appeals that

requiring the posting of a supersedeas bo:r:id to stay a court-ordered conveyance

of land would deprive a litigant of the right guaranteed by Section 115 of the




                                        17
 Kentucky Constitution to appeal from ari adverse judgment. s The prospective

 appellant in any case may pursue the constitutionally-mandated right to

 appeal without posting a supersedeas bond. The bond does not impinge upon

 the right of appeal; the bond, when posted by an appellant, stands as a

 collateral obligation, acknowledging the dignity of the judgment in recognition

 of the fact that the appellant is depriving the appellee _of the benefits of the

judgment pending the finality of the appellate process.·


                                  · III.    · CONCLUSION
        For the foregoing reasons, the opinion of the Court of Appeals is vacated~

BG's counterclaim and amended counterclaim asserted claims that a price

adju~tment    was warranted as a result of AEP's alleged primary and continuing .

br~ach   of the. Option Agreement, the allegedly faulty appraisal of CBRE, AEP's

alleged failure to maintain the roof of the building, and AEP;s alleged· breach of

the duty of good faith and fair dealing. We are satisfied that BG's faih.:tre to

preserve its objections·· to the Circuit court's final order by superseding it with

an appropriate bond or obtaining a stay of its enforcement, coupled with the

completion of the transaction and the applicatiori of the merger doctrine, ·

precludes any further relief sought by BG. Accordingly, we remand this action




         s Kentucky Constitution Section 115 provides, in pertinent part:. "In ·all cases,·
 civil and criminal, there $hall be allowed as a matter of right at least one appeal to
.another court . . ... "

                                             18
to the, Warren Circuit Court with directions to dismiss the counterclaim, and·

amended counterclaim .. ·

   · · All sitting. All concur.




. COUNSEL FOR APPELLANT:

Glenn Alan Cohen
Seiller Waterman, LLC
Meidinger Tower, 22nd Floor
462 S. Fourth Street
Louisville, KY 40202

Paul Joseph Hershberg
Gray & White
713 E. Market Street ·
2nd Floor
Louisville~ KY 40202 .


Jason Conti
Foley & Lardner, LLP
500 Woodward Avenue, Suite 2700
Detroit, MI 48226 ·


.COUNSEL FOR APPELLEE:

David W. Anderson ·
Michael Scott Vitale .
English,, Lucas,:Priest & Owsley, LLP
1101 College Street
P.O. Box 770
Bowling Green, KY 42102:-0770




                                        19